                  Case 5:20-cv-05501-EJD Document 76 Filed 03/29/21 Page 1 of 2



 1

 2                                  UNITED STATES DISTRICT COURT
 3
                                   NORTHERN DISTRICT OF CALIFORNIA
 4
                                          SAN JOSE DIVISION
 5

 6   VIAVI SOLUTIONS INC.,                        CASE NO. 5:20-CV-05501-EJD (SVK)
 7                    Plaintiff,
                                                  [PROPOSED] ORDER GRANTING
 8           v.                                   DEFENDANT’S ADMINISTRATIVE
                                                  MOTION TO FILE UNDER SEAL
 9   PLATINUM OPTICS TECHNOLOGY INC.,             PORTIONS OF ECF 73 AS
                                                  MODIFIED BY THE COURT
10                    Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER                                             CASE NO. 5:20-CV-05501-EJD
     ACTIVE 56203277v1

     ACTIVE 56203277v2
                 Case 5:20-cv-05501-EJD Document 76 Filed 03/29/21 Page 2 of 2


 1                                                     ORDER

 2           The Court having considered Defendant Platinum Optics Technology Inc.’s Administrative

 3   Motion to File under Seal Portions of [ECF 73] – Order Denying Defendant’s Motion to Quash; Granting

 4   Viavi’s Administrative Motion to Seal and good cause appearing, it is hereby ORDERED that:

 5           •       The Order Denying Defendant’s Motion to Quash [ECF 73] shall remain under seal.

 6           •       A redacted version of the Order Denying Defendant’s Motion to Quash [ECF 73] as

 7                   indicated in Dkt. 75-1 Exhibit A shall be filed in the public record.

 8           IT IS SO ORDERED:

 9            Dated: March 29, 2021
                                                                  Hon. Susan van Keulen
10                                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                         2
     [PROPOSED] ORDER                                                          CASE NO. 5:20-CV-05501-EJD
     ACTIVE 56203277v1

     ACTIVE 56203277v2
